ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 03/18/2021.  
In the current Examiner’s Amendment, the claims 1, 3-6, 9-12 and 14-20 have been amended. Claims 1-20 are pending.  Claims 1, 14 and 18 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/19/2021 has been entered.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Kevin Jones (Reg. # 56809) on 10/29/2021 and the examiner’s amendment was received on 10/29/2021.

Amendments to the Claims

(Currently Amended) An electronic device comprising:

at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the electronic device to:
receive updated content for display in a first user interface element, the first user interface element being in a background display area of the display unit;
detect a second user interface element in a foreground display area of the display unit; 
based on the received updated content, move the first user interface element to the foreground display area of the display unit; 
issue a command to display a translucent version of at least a portion of the first user interface element including the received updated content in the foreground display area of the display unit, wherein the translucent version of the at least the portion of the first user interface element obscures at least a portion of the second user interface element; and
while the translucent version of the at least the portion of the first user interface element is displayed in the foreground display area, enable a user to interact with the second user interface element displayed in the background display area.

2. 	(Previously Presented) The electronic device of claim 1, wherein a second portion of the first user interface element that does not obscure the second user interface element is not transparent.

3.	(Currently Amended) The electronic device of claim 1, wherein the first user interface element is displayed at a display location in the background display area and the translucent version of the at least the portion of the first user interface element is displayed at the display location in the foreground display area.


4.	(Currently Amended) The electronic device of claim 1, wherein the at least one processor further causes the electronic device to maintain the second user interface element in an active state while the translucent version of the at least [[a]] the portion of the first user interface element is displayed in the foreground display area.

5.	(Currently Amended) The electronic device of claim 1, wherein the at least one processor further causes the electronic device to issue a command to display the translucent version of the at least [[a]] the portion of the first user interface element in an inactive state.

6.	(Currently Amended) The electronic device of claim 1, wherein the at least one processor further causes the electronic device to: 
determine whether user input associated with one of the translucent version of the first user interface element and the second user interface element has been received via the user input device; and
issue a command to:
remove the display of the translucent version of the at least [[a]] the portion of the first user interface element from the foreground display area, or
display a relatively less translucent version of the at least [[a]] the portion of the first user interface element in the foreground display area based on the determination.

7.	(Original) The electronic device of claim 6, wherein the user input associated with the one of the translucent version of the first user interface element and the second user interface element comprises one or more of the following:  data entry via the second user interface element, eye movement associated with one of the translucent version of the first user interface element and the second user interface element, a gesture associated with the translucent version of the first user interface element, head movement associated with one of the translucent version of the first user interface element and the second user interface element, cursor movement associated with one of the translucent version of the first user interface element and the second user interface element, a keyboard shortcut, and passage of a pre-defined period of time without receiving user input associated with the translucent version of the first user interface element.

8.	(Original) The electronic device of claim 6, wherein the at least one processor further causes the electronic device to:
issue a command to place the relatively less translucent version of the first user interface element in an active state; and
issue a command to place the second user interface element in an inactive state. 

9.	(Currently Amended) The electronic device of claim 6, wherein the at least one processor further causes the electronic device to: 
determine whether user input associated with one of the relatively less translucent version of the first user interface element and the second user interface element has been received via the user input device; and
issue a command to remove the display of the relatively less translucent version of the at least [[a]] the portion of the first user interface element from the foreground display area based on the determination.

10.	(Currently Amended) The electronic device of claim 1, wherein the at least one processor further causes the electronic device to: 
determine whether a second application associated with the second user interface element has a relatively higher display priority than a first application associated with the first user interface element; and
issue a command to inhibit the display of the translucent version of the at least [[a]] the portion of the first user interface element in the foreground display area based on the determination.

11.	(Currently Amended) The electronic device of claim 1, further comprising an operating system executing on the electronic device wherein the at least one processor causes the operating system to: 
receive a command from a first application associated with the first user interface element to display a notification message associated with the receipt of the updated content at the first application; and
manage the display of the translucent version of the at least [[a]] the portion of the first user interface element including the updated content in the foreground display area in a first application specific format. 

12.	(Currently Amended) The electronic device of claim 1, further comprising an operating system executing on the electronic device wherein the at least one processor causes the operating system to: 
intercept transmission of a command from a first application associated with the first user interface element to a toast application to display a notification message associated with the receipt of the updated content at the first application; and
manage the display of the translucent version of the at least [[a]] the portion of the first user interface element including the updated content in the foreground display area in a first application specific format.

13.	(Original) The electronic device of claim 1, wherein the first user interface element is associated with one or more of the following applications: an instant messaging application, a chat messaging application, a text messaging application, email messaging, a video communication application, a social media based communication application, a web site based communication application, a collaboration based communication application, a photo sharing application, a calendar appointment based communication application, a weather alert application, a virtual assistant communication application, and an intelligent assistant communication application.

14.   (Currently Amended)  A computerized method comprising:
receiving content for display via a first user interface element at a display unit, the first user interface element being in a background display area of the display unit;
detecting a display of a second user interface element at the display unit, the second user interface element being in a foreground display area of the display unit; 
based on the received updated content, moving the first user interface element to the foreground of the display area of the display unit; 
issuing a command to display a translucent version of at least a portion of the first user interface element including the received content in the foreground display area of the display unit, wherein the translucent version of the at least [[a]] the portion of the first user interface element obscures at least a portion of the second user interface element; and
while the translucent version of the at least the portion of the first user interface element is displayed in the foreground display area, enable a user to interact with the second user interface element displayed in the background display area.

15.	(Currently Amended) The computerized method of claim 14, wherein the translucent version of the at least [[a]] the portion of the first user interface element has a format defined by a first application associated with the first user interface element and the computerized method further comprises:
maintaining the second user interface element in an active state while the translucent version of the at least [[a]] the portion of the first user interface element is displayed in the foreground display area; and
issuing a command to display the translucent version of the at least [[a]] the portion of the first user interface element in an inactive state.

16.	(Currently Amended) The computerized method of claim 14, further comprising:
determining whether user input associated with one of the translucent version of the first user interface element and the second user interface element has been received via a user input device; and
issuing a command to:
remove the display of the translucent version of the at least [[a]] the portion of the first user interface element from the foreground display area, or
display a relatively less translucent version of the at least [[a]] the portion of the first user interface element in the foreground display area based on the determination.

17. 	(Currently Amended) The computerized method of claim 16, further comprising:
determining whether user input associated with one of the relatively less translucent version of the first user interface element and the second user interface element has been received via the user input device; and
issuing a command to remove the display of the relatively less translucent version of the at least [[a]] the portion of the first user interface element from the foreground display area based on the determination.

18.	(Currently Amended)  One or more computer storage media having computer-executable instructions that, upon execution by a processor, causes the processor to:
receive content for display via a first user interface element associated with a first application, the first user interface element being in a background display area of a display unit and having an application specific format defined by the first application;
detect a second user interface element associated with a second application in a foreground display area of the display unit; 
based on the received updated content, move the first user interface element to the foreground display area of the display unit;
issue a command to display a translucent version of at least a portion of the first user interface element in the foreground display area of the display unit, wherein the translucent version of the at least the portion of the first user interface element obscures at least a portion of the second user interface element and has the application specific format; and
while the translucent version of the at least the portion of the first user interface element is displayed in the foreground display area, enable a user to interact with the second user interface element displayed in the background display area.

19.	(Currently Amended) The one or more computer storage media of claim 18, wherein the computer-executable instructions further cause the processor to:
display the first user interface element at a display location in the background display area; and 
display the translucent version of the at least the portion of the first user interface at the display location in the foreground display area.

20.	(Currently Amended)  The one or more computer storage media of claim 18, wherein the computer-executable instructions further cause the processor to:
maintain the second user interface element in an active state while the translucent version of the at least [[a]] the portion of the first user interface element is displayed in the foreground display area; and 
display the translucent version of the at least [[a]] the portion of the first user interface element in the foreground display area an inactive state.


Allowable Subject Matter
6.	Claims 1-20 are allowable.
Independent claims 1, 14 and 18 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Bells (US PGPUB 2006/0059432) (hereinafter Bells) teaches receive updated content for display in a first user interface element, the first user interface element being in a background display area of the display unit (see [0039] and Fig. 7, showing a background window update process; e.g., as indicated by process step 701, a determination is made as to what type of transparency level the displayed overlay or foreground window 64 has (none; border and interior; or border only) and based on such determination a suitable sub-process for displaying the window is performed).
The reference Barker et al. (US Patent 5075675) (hereinafter Barker) teaches promoting or moving a background application to foreground when data is updated in the background application (see Title and Abstract; see column 4, lines 3-20 and Fig. 3, Referring now to FIG. 3, a pictorial representation of the plurality of windows displayed. "The solution is XYZ" has caused a selective alteration in the displayed sequence of windows 12, 14, and 16. Window 14 has been "promoted" to the uppermost display position, overlapping windows 12 and 16. This action has occurred dynamically, in accordance with the state of a display attribute associated with window 14 and the occurrence of the output of data from the application displayed therein; see Fig. 4 and column 4, line 21 to column 5, line 2, showing the process of promoting or moving a background application/widow to foreground based on the received updated content in the background application/window).
The reference Hui (US PGPUB 2006/0061597) (hereinafter Hui) teaches to maintain the second user interface element in an active state while the translucent version of the at least a portion of the first user interface element is displayed in the foreground display area (see [0030] and Fig. 2B, the translucent window is not an active window and the original window behind the translucent window is in an active state; e.g., the user can benefit from the help offered by unobtrusive overlay window 240 while interacting with the otherwise topmost window as though unobtrusive overlay window 240 were not present; see Fig. 3B-3C and [0032]-[0036] as another example; the second user interface element in this case, is the topmost window with an active state).  
The reference Sirpal et al. (US PGPUB 2016/0231902) (hereinafter Sirpal) teaches to issue a command to remove the display of the relatively less translucent version of the at least a portion of the first user interface element from the foreground display area based on the determination (see [0039] The user has the ability to interact with Toasts via a specific button. By interacting with the Toast, the user can get more information about the specific notification represented by the Toast. If there is no user interaction with a Toast, regardless of whether the Toast allows for interaction, the Toast is dismissed after five seconds or another preset time interval. Likewise, regardless of whether or not a Toast has been dismissed by a user).
Bellas as modified by Barker and/or Hui and/or Sirpal fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach the following limitations. 
receive updated content for display in a first user interface element, the first user interface element being in a background display area of the display unit; 
detect a second user interface element in a foreground display area of the display unit; 
based on the received updated content, move the first user interface element to the foreground display area of the display unit; 
issue a command to display a translucent version of at least a portion of the first user interface element including the received updated content in the foreground display area of the display unit, wherein the translucent version of the first user interface element obscures at least a portion of the second user interface element; and 
while the translucent version of at least the portion of the first user interface element is displayed in the foreground display area, enable a user to interact with the second user interface element displayed in the background display area.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179